Citation Nr: 1222034	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-23 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for service connected migraine headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to October 1989; May 1990 to October 1990; September 2001 to August 2002; and January 2003 to February 2004.  There is evidence of additional periods of active duty contained in the Veteran's Form DD 214. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed bilateral hearing loss and tinnitus as a result of acoustic trauma he sustained during active service.  Furthermore, he argues that the 10 percent evaluation that was initially assigned to his migraine headaches is inadequate to compensate him for the impairment they produce. 

The evidence shows that the Veteran entered the United States Coast Guard Reserve in 1983.  In addition to the four periods of active duty noted above, the DD 214 for the period from May 1989 to October 1989 reflects that the Veteran had six months of prior active duty.  The dates of this duty are not contained in the claims folder and must be confirmed.  Similarly, the claims folder does not contain the dates of any periods of active duty for training purposes (ACDUTRA), if any.  These dates should also be confirmed and listed in the claims folder.  At this point, the Board notes that hearing loss that is the result of acoustic trauma sustained during either ACDUTRA or inactive duty for training is eligible for service connection, as it is considered to be the result of injury.  38 U.S.C.A. § 101(24) (West 2002).  

The evidence further shows that while copies of some of the Veteran's service treatment records have been obtained, there is a possibility that other records are missing.  To be specific, there does not appear to be any entrance examinations or separation examinations that correspond to the Veteran's periods of active service.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Given that the service treatment records that have been obtained include an August 2003 periodic examination that contains a diagnosis of high frequency hearing loss (although the audiometric readings would not allow service connection under 38 C.F.R. § 3.385), and given that the basis in part for the denial of service connection is that hearing loss existed prior to service and was not aggravated during service, the Board notes that the entrance and separation examinations are particularly important in order to determine whether or not the Veteran was entitled to the presumption of soundness during his periods of active duty.  These examinations must be obtained if they exist.  If they do not exist or are not available, then this fact must be verified.  The Board further notes that a Request for Information contained in the claims file states that the records needed to respond to the request have not yet been retired to Code 13.  It was suggested that Code 51 be contacted.  It is not clear if this additional request was made.  

The Veteran was afforded a VA audiology examination in August 2007.  The examiner concluded that the findings were not suitable for adjudication purposes.  The diagnoses included some degree of bilateral sensorineural hearing loss, and subjective tinnitus.  The examiner did not express an opinion as to whether or not these disabilities were related to active service.  Similarly, a May 2011 VA audiology consultation demonstrates that the Veteran now meets the criteria for service connection outlined in 38 C.F.R. § 3.385 for his left ear, and continues to complain of tinnitus.  However, this examiner also failed to provide an opinion as the etiology of these disabilities.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, the Veteran reports acoustic trauma in service as a result of gunfire and on-ship engine noise.  His DD 214 reflects that he earned the Coast Guard M-16 Rifle Marksman Ribbon.  Given the evidence of acoustic trauma in service, the diagnoses of a current disability, and the Veteran's reports of continuity of symptomatology, the Board finds that the Veteran should be scheduled for an additional VA examination in order to determine the etiology of his claimed bilateral hearing loss and tinnitus.  

Finally, the record reflects that the most recent examination of the Veteran's migraine headaches was conducted by VA in August 2007.  There are not any more recent treatment records that discuss the symptomatology of this disability.  As the most recent evidence is nearly five years old, and as the Veteran contends that he continues to have prostrating headaches, the Board finds that he should be scheduled for a VA examination to determine the current severity of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm all dates of active duty that have not previously been confirmed, as well as all dates of Active Duty for Training.  Written confirmation of these dates should be placed in the claims folder. 

2.  Request all service treatment records that have not previously been obtained.  A particular effort should be made to obtain the entrance and separation examinations for all periods of active duty.  If no more service treatment records are found to be available, or if there is not an entrance or separation examination for one or more of any verified period of active duty, a written finding that the records either do not exist or are unobtainable should be placed in the claims folder. 

3.  Schedule the Veteran for a VA examination of the Veteran's bilateral hearing loss and tinnitus.  The claims folder must be made available to the examiner for use in the study of this case, and the examination report must reflect that it has been reviewed.  All indicated tests and studies should be conducted.  The Veteran's contentions that he was exposed to acoustic trauma during service should be treated as credible.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions: 
a) Does the Veteran have hearing loss for one or both of his ears?  
b) If the Veteran is found to have hearing loss for one or both ears, is it as likely as not that his hearing loss is the result of acoustic trauma sustained due to military service?  
c) Does the Veteran have a current diagnosis of tinnitus?  If so, is it as likely as not that his tinnitus is the result of acoustic trauma sustained due to military service?

4.  Schedule the Veteran for a VA examination of his headaches.  The claims folder must be made available to the examiner for use in the study of this case, and the examination report must reflect that it has been reviewed.  All indicated tests and studies should be conducted.  All necessary findings should be included in the examination report to include the frequency of headaches each month; whether or not they are prostrating and, if so, whether they are completely prostrating; whether or not the attacks are prolonged; and whether or not they are productive of severe economic inadaptability.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


